Case: 19-30983     Document: 00515866605         Page: 1     Date Filed: 05/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 18, 2021
                                  No. 19-30983                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ronald W. Allen, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 2:18-CR-278-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ronald W. Allen, Jr., was convicted after a jury trial of one count of
   aggravated sexual abuse, in violation of 18 U.S.C. § 2241(c), and one count
   of sexual abuse of a minor or ward in violation of 18 U.S.C. § 2243(a)(1). On




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30983      Document: 00515866605           Page: 2   Date Filed: 05/18/2021




                                     No. 19-30983


   appeal, he contends that the evidence was insufficient to sustain his § 2241(c)
   conviction.
          In relevant part, § 2241(c) prohibits persons from “knowingly
   engag[ing] in a sexual act with a person who has not attained the age of 12
   years” while in a “special maritime and territorial jurisdiction of the United
   States.” Section 2246(2) of Title 18 defines the “sexual acts” prohibited by
   § 2241(c). 18 U.S.C. § 2246(2).
          At trial, the Government offered evidence that Allen engaged in a
   “sexual act,” as that term is defined in § 2246(2), with the victim (TA) while
   Allen lived with TA in Louisiana. Nevertheless, Allen avers that the
   evidence showed that TA lived with Allen in Louisiana on two separate
   occasions: one occasion prior to when she turned 12 years old and one
   occasion after she turned 12. Because TA’s testimony did not specify
   whether the “sexual acts” occurred during her first time living with Allen in
   Louisiana when she was under 12 years old or her second time living with
   Allen in Louisiana after she turned 12, Allen argues that the jury could only
   speculate as to when the sexual acts occurred. We review his challenge de
   novo. See United States v. Davis, 735 F.3d 194, 198 (5th Cir. 2013).
          Allen’s sufficiency challenge fails.       TA’s testimony offered a
   geographic chronology of the sexual abuse that Allen committed based on
   where Allen and TA lived at the time. Her testimony started by describing
   Allen’s sexual abuse of her when they lived in Alaska. TA then testified that
   they moved from Alaska to Louisiana. It is uncontested that she was not 12
   years old at the time. In response to the prosecution’s questions about
   whether Allen committed acts different from those that occurred in Alaska,
   TA then described the abuse that constituted “sexual acts.” TA was then
   asked whether she had told anyone “the first time” when she lived with Allen
   in Louisiana about the abuse, and TA responded that she had not. That TA’s




                                          2
Case: 19-30983      Document: 00515866605          Page: 3   Date Filed: 05/18/2021




                                    No. 19-30983


   testimony referred to abuse that occurred when she lived with Allen in
   Louisiana before she turned 12 was a “reasonable construction[] of the
   evidence.” United States v. Alaniz, 726 F.3d 586, 601 (5th Cir. 2013) (internal
   quotation marks and citation omitted).     The evidence, viewed in the light
   most favorable to the verdict, reflects that the Government presented
   sufficient evidence from which a rational trier of fact could have found
   beyond a reasonable doubt that Allen was guilty. See Jackson v. Virginia, 443
   U.S. 307, 319 (1979).
          Accordingly, the judgment of the district court is AFFIRMED.
   Allen’s motion to relieve counsel, to strike counsel’s brief, and to proceed
   pro se on appeal is DENIED as untimely. See United States v. Wagner, 158
   F.3d 901, 902-03 (5th Cir. 1998).




                                          3